Title: From George Washington to Thomas Jefferson, 5 September 1780
From: Washington, George
To: Jefferson, Thomas


                        
                            Sir
                            Head Quarters Bergen County 5th Septr 1780
                        
                        I was yesterday honored with your Excellency’s favor of the 9th ulto enclosing a return of 40 prisoners of
                            War delivered to the Continental Commy at Winchester, for which the state will have the proper credit. Now I am upon the
                            subject of prisoners, I would wish to be informed in what light I am to consider Governor Hamilton, as I do not observe
                            him included in the list. That Gentleman has already been the subject of several propositions on the part of the enemy,
                            and should others be made before I hear again from your Excellency, I shall be embarrassed, as I shall not know on what
                            footing to place him. Indeed there will shortly be an interview on the subject of exchange, at which it is more than
                            probable he will be again mentioned. From what I have heard, I have reason to believe that the enemy will exchange him for
                            a Lieut. Colonel.
                        Should there be any other Officers in Virginia who are considered as prisoners belonging to the State, I
                            shall be glad to be informed of their names and Ranks, and whether I may include them should opportunities offer of making
                            either a partial or general exchange. I have the honor to be &c.
                    